DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 1/12/22 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on page 9 that Zhang fails to disclose that the second silver line is disposed in a horizontal direction in a gap between the color filter substrate and the conductive components. The examiner respectfully disagrees, as Figures 3-4 of Zhang clearly disclose that the second silver line 220 is disposed between the two substrate 100 and 500 and also overlaps both substrates in a horizontal direction and vertical direction. Further, Figure 3 discloses the entire liquid crystal display panel, so the second silver line 220 and conductive component 300 are also a part of the liquid crystal display panel. The applicant also states on page 10 that Yang fails to disclose a concept of increasing a contact area between silver lines and metal lines; however, this concept is not claimed within the claimed limitations, and therefore, is not given any patentable weight. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Publication No.: US 2020/0103715 A1 of record) in view of Zhang et al (US Publication No.: US 2020/0029439 A1 of record, “Zhang”).
Regarding Claim 1, Yang discloses a liquid crystal display panel (Figure 2), wherein the liquid crystal display panel comprises a bonding terminal (Figure 2, the bonding terminal may be considered the area at which conductive component 17 and the metal lines 12 meet and bond, as annotated below), an 
The array substrate comprises
A first substrate (Figure 2, first substrate 11),
A plurality of metal lines (Figure 2, plurality of metal lines 12 extend to the bonding terminal where the metal lines 12 connect to conductive component 17),
A color resistance layer (Figure 2, color resistance layer 15/151/152), and 
A plurality of conductive components (Figure 2, plurality of conductive components 17);
The plurality of metal lines are disposed on a surface of the first substrate opposite to a surface of the color filter substrate and extend to the bonding terminal (Figure 2, metal lines 12 are disposed on the first substrate 11 and extend to the bonding terminal where the metal lines 12 connect to conductive component 17),
The color resistance layer is disposed on one side of the metal lines away from the first substrate and is formed on the bonding terminal (Figure 2, color resistance layer 15/151/152 is disposed over metal lines 12 away from first substrate 11, where the color resistance layer 15/151/152 overlaps with the bonding terminal),
The plurality of conductive components is disposed at least on a surface of the color resistance layer away from the first substrate, and one-to-one electrically connected to the plurality of metal lines (Figure 2, conductive components 17 are disposed on color resistance layer 15/151/152 away from first substrate 11 and one-to-one electrically connected to the plurality of metal lines 12);
The color resistance layer is blue color resistance layer (Paragraph 0078 discloses that the color resistance layer includes a blue color block); and
The conductive components are patterned transparent conductive layers (Paragraph 0074).
Yang fails to disclose a plurality of silver lines that are disposed on the bonding terminal of the liquid crystal display panel, each of the silver lines comprises a first silver line and a second silver line connected to the first silver line, each of the first silver line of the silver lines is in contact with each of the metal lines and the conductive components corresponding to the metal lines in a thickness direction of 
However, Zhang discloses a similar display comprising a plurality of silver lines that are disposed on the bonding terminal of the liquid crystal display panel, each of the silver lines comprises a first silver line and a second silver line connected to the first silver line, each of the first silver line of the silver lines is in contact with each of the metal lines and the conductive components corresponding to the metal lines in a thickness direction of the liquid crystal display panel, each of the second silver lines of the silver lines is disposed in a gap between the color filter substrate and the conductive components in a horizontal direction, and the second silver line is in contact with a surface of the conductive components near the color filter substrate in the liquid crystal display panel (Zhang, Figures 3-4, first silver line 210, second silver line 220, metal lines 120, conductive components 300, color filter substrate 500, where the second silver line 220 is disposed, in a horizontal direction, between the color filter substrate 500 and conductive component 300, where the liquid crystal display panel is the entirety of Figure 3; Paragraph 0066; Paragraph 0082)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Yang to include silver lines as disclosed by Zhang. One would have been motivated to do so for the purpose of forming a connection between data lines and a flexible circuit board (Zhang, Paragraph 0082). 

	Regarding Claim 2, Yang in view of Zhang discloses the liquid crystal display panel as claimed in claim 1.
Yang fails to disclose that a thickness of the second silver line is equal to an interval between the array substrate corresponding to the bonding terminal and the color filter substrate corresponding to the bonding terminal.
However, Zhang discloses a similar display where a thickness of the second silver line is equal to an interval between the array substrate corresponding to the bonding terminal and the color filter substrate corresponding to the bonding terminal (Zhang, Figure 3, array substrate 100, color filter substrate 500, where a thickness of the second silver line 220 is equal to an interval between the substrates). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Yang to include silver lines as disclosed by Zhang. 

Regarding Claim 7, Yang in view of Zhang discloses the liquid crystal display panel as claimed in claim 1, wherein the color filter substrate comprises a second substrate and a black matrix layer disposed on the second substrate near a surface of the first substrate, and the black matrix layer is disposed on the bonding terminal of the liquid crystal panel (Yang, Figure 2, black matrix layer 22, second substrate 21, where the black matrix layer overlaps with the bonding terminal). 

Regarding Claim 8, Yang in view of Zhang discloses the liquid crystal display panel as claimed in claim 1.
Yang fails to explicitly disclose that an interval between the array substrate corresponding to the bonding terminal and the color filter substrate corresponding to the bonding terminal ranges from 2.5um to 4.5um. However, Yang discloses the general environment of optimizing the cell gap in order to ensure uniformity of cell thickness and proper encapsulation of the display panel (Yang, Paragraph 0073). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that an interval between the array substrate corresponding to the bonding terminal and the color filter substrate corresponding to the bonding terminal ranges from 2.5um to 4.5um is the result-effective variable, and when this interval is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of uniformity of cell thickness and improved light transmittance are realized. While Yang does not directly disclose that an interval between the array substrate corresponding to the bonding terminal and the color filter substrate corresponding to the bonding terminal ranges from 2.5um to 4.5um, Yang does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that an interval between the array substrate corresponding to the bonding terminal and the color filter substrate 

Regarding Claim 9, Yang discloses a liquid crystal display panel (Figure 2), wherein the liquid crystal display panel comprises a bonding terminal (Figure 2, the bonding terminal may be considered the area at which conductive component 17 and the metal lines 12 meet and bond, as annotated below), an array substrate (Figure 2, array substrate 10), a color filter substrate disposed opposite to the array substrate (Figure 2, color filter substrate 20),
The array substrate comprises
A first substrate (Figure 2, first substrate 11),
A plurality of metal lines (Figure 2, plurality of metal lines 12 extend to the bonding terminal where the metal lines 12 connect to conductive component 17),
A color resistance layer (Figure 2, color resistance layer 15/151/152), and 
A plurality of conductive components (Figure 2, plurality of conductive components 17);
The plurality of metal lines are disposed on the first substrate and opposite to a surface of the color filter substrate and extends to the bonding terminal (Figure 2, metal lines 12 are disposed on the first substrate 11 and extend to the bonding terminal where the metal lines 12 connect to conductive component 17),
The color resistance layer is disposed on one side of the metal lines away from the first substrate and is formed on the bonding terminal (Figure 2, color resistance layer 15/151/152 is disposed over metal lines 12 away from first substrate 11, where the color resistance layer 15/151/152 overlaps with the bonding terminal),
The plurality of conductive components is disposed at least on a surface of the color resistance layer away from the first substrate, and one-to-one electrically connected to the plurality of metal lines (Figure 2, conductive components 17 are disposed on color resistance layer 15/151/152 away from first substrate 11 and one-to-one electrically connected to the plurality of metal lines 12).
Yang fails to disclose a plurality of silver lines that are disposed on the bonding terminal of the liquid crystal display panel, each of the silver lines comprises a first silver line and a second silver line connected to the first silver line, each of the first silver line of the silver lines is in contact with each of the metal lines and the conductive components corresponding to the metal lines in a thickness direction of the liquid crystal display panel, each of the second silver lines of the silver lines is disposed in a gap between the color filter substrate and the conductive components in a horizontal direction, and the second silver line is in contact with a surface of the conductive components near the color filter substrate in the liquid crystal display panel. 
However, Zhang discloses a similar display comprising a plurality of silver lines that are disposed on the bonding terminal of the liquid crystal display panel, each of the silver lines comprises a first silver line and a second silver line connected to the first silver line, each of the first silver line of the silver lines is in contact with each of the metal lines and the conductive components corresponding to the metal lines in a thickness direction of the liquid crystal display panel, each of the second silver lines of the silver lines is disposed in a gap between the color filter substrate and the conductive components in a horizontal direction, and the second silver line is in contact with a surface of the conductive components near the color filter substrate in the liquid crystal display panel (Zhang, Figures 3-4, first silver line 210, second silver line 220, metal lines 120, conductive components 300, color filter substrate 500, where the second silver line 220 is disposed, in a horizontal direction, between the color filter substrate 500 and conductive component 300, where the liquid crystal display panel is the entirety of Figure 3; Paragraph 0066; Paragraph 0082)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Yang to include silver lines as disclosed by Zhang. One would have been motivated to do so for the purpose of forming a connection between data lines and a flexible circuit board (Zhang, Paragraph 0082). 

Regarding Claim 10, Yang in view of Zhang discloses the liquid crystal display panel as claimed in claim 9. 
Yang fails to disclose that a thickness of the second silver line is equal to an interval between the array substrate corresponding to the bonding terminal and the color filter substrate corresponding to the bonding terminal.
However, Zhang discloses a similar display where a thickness of the second silver line is equal to an interval between the array substrate corresponding to the bonding terminal and the color filter substrate corresponding to the bonding terminal (Zhang, Figure 3, array substrate 100, color filter substrate 500, where a thickness of the second silver line 220 is equal to an interval between the substrates). 


Regarding Claim 11, Yang in view of Zhang discloses the liquid crystal display panel as claimed in claim 9, wherein the color resistance layer is blue color resistance layer (Yang, Paragraph 0078 discloses that the color resistance layer includes a blue color block).

Regarding Claim 12, Yang in view of Zhang discloses the liquid crystal display panel as claimed in claim 9, wherein the conductive components are patterned transparent conductive layers (Yang, Paragraph 0074).

Regarding Claim 17, Yang in view of Zhang discloses the liquid crystal display panel as claimed in claim 9, wherein the color filter substrate comprises a second substrate and a black matrix layer disposed on the second substrate near a surface of the first substrate, and the black matrix layer is disposed on the bonding terminal of the liquid crystal panel (Yang, Figure 2, black matrix layer 22, second substrate 21, where the black matrix layer overlaps with the bonding terminal).

Regarding Claim 18, Yang in view of Zhang discloses the liquid crystal display panel as claimed in claim 9.
Yang fails to explicitly disclose that an interval between the array substrate corresponding to the bonding terminal and the color filter substrate corresponding to the bonding terminal ranges from 2.5um to 4.5um. However, Yang discloses the general environment of optimizing the cell gap in order to ensure uniformity of cell thickness and proper encapsulation of the display panel (Yang, Paragraph 0073). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that an interval . 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhang in further view of Kim et al (US Publication No.: US 2011/0090445 A1 of record, “Kim”).
Regarding Claim 3, Yang in view of Zhang discloses the liquid crystal display panel as claimed in claim 1.
Yang fails to disclose that the array substrate comprises a pixel electrode, and the pixel electrode is disposed in a same layer with the patterned transparent conductive layers.
However, Kim discloses a similar display where the array substrate comprises a pixel electrode, and the pixel electrode is disposed in a same layer with the patterned transparent conductive layers (Kim, Figure 3, transparent conductive layers 150b, pixel electrode PE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Yang to include a pixel electrode as disclosed by Kim. One would have been motivated to do so for the purpose of forming a connection between electrodes thereby controlling alignment of liquid crystal in order to create a display device (Kim, Paragraph 0048; Paragraph 0059). 


Yang fails to disclose that the array substrate comprises a pixel electrode, and the pixel electrode is disposed in a same layer with the patterned transparent conductive layers.
However, Kim discloses a similar display where the array substrate comprises a pixel electrode, and the pixel electrode is disposed in a same layer with the patterned transparent conductive layers (Kim, Figure 3, transparent conductive layers 150b, pixel electrode PE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Yang to include a pixel electrode as disclosed by Kim. One would have been motivated to do so for the purpose of forming a connection between electrodes thereby controlling alignment of liquid crystal in order to create a display device (Kim, Paragraph 0048; Paragraph 0059). 

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhang in further view of Tung et al (US Publication No.: US 2008/0113461 A1 of record, “Tung”).
Regarding Claim 4, Yang in view of Zhang discloses the liquid crystal display panel as claimed in claim 1.
Yang fails to disclose that each of the metal lines comprises a first metal line and a second metal line, the first metal line is disposed near the first substrate, the second metal line is disposed on one side of the first metal line away from the first substrate, each of the conductive components is electrically connected to the first metal lines through at least one first through-hole, and each of the conductive components is electrically connected to the second metal line through at least one second through-hole. 
However, Tung discloses a similar display where each of the metal lines comprises a first metal line and a second metal line, the first metal line is disposed near the first substrate, the second metal line is disposed on one side of the first metal line away from the first substrate (Tung, Figure 2A, first metal line 204, second metal line 211; Paragraph 0042), each of the conductive components is electrically connected to the first metal lines through at least one first through-hole, and each of the conductive components is electrically connected to the second metal line through at least one second through-hole 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Yang to include first and second metal lines as disclosed by Tung. One would have been motivated to do so for the purpose of multiple connection lines using a single process thereby simplifying the manufacturing process (Tung, Paragraph 0042).

Regarding Claim 5, Yang in view of Zhang and Tung discloses the liquid crystal display panel as claimed in claim 4.
Yang fails to disclose that the array substrate comprises a first insulating layer and a second insulating layer, the first insulating layer is disposed between the first metal line and the second metal line, the second insulating layer is disposed between the second metal line and the color resistance layer, the first through-hole penetrates the color resistance layer, the second insulating layer, and the first insulating layer, and the second through-hole penetrates the color resistance layer and the second insulating layer.
However, Tung discloses a similar display comprising a first insulating layer and a second insulating layer, the first insulating layer is disposed between the first metal line and the second metal line (Tung, Figure 2A, first insulating layer 205 is disposed between first metal line 204 and second metal line 211; Paragraph 0042), the second insulating layer is disposed between the second metal line and the color resistance layer (Tung, Figure 2A; Figure 2D, second insulating layer 213/215 is disposed between second metal line 210 and color resistance layer 216; Paragraph 0043; Paragraph 0045), the first through-hole penetrates the color resistance layer, the second insulating layer, and the first insulating layer (Tung, Figure 2E-2F, the first through-hole 218 penetrates the color resistance layer 216, the second insulating layer 215, and the first insulating layer 205; Paragraphs 0045-0046) and the second through-hole penetrates the color resistance layer and the second insulating layer (Tung, Figure 2E, the second through-hole 217 penetrates through the color resistance layer 216 and the second insulating layer 215; Paragraph 0045). 


Regarding Claim 6, Yang in view of Zhang and Tung discloses the liquid crystal display panel as claimed in claim 4.
Yang fails to disclose that the conductive components extend from the surface of the color resistance layer away from the first substrate to an edge of the second metal line near the bonding terminal of the liquid crystal display panel, and is in contact with the second silver line.
However, Tung discloses a similar display where the conductive components extend from the surface of the color resistance layer away from the first substrate to an edge of the second metal line near the bonding terminal of the liquid crystal display panel, and is in contact with the second silver line (Tung, Figures 2A-2G, transparent conductive components 220 extend from a surface of the color resistance layer 216 to an edge of the second metal line 204, and is in contact with the second silver line 212, where Paragraph 0042 discloses the silver may be used to form coating of line 212). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Yang to include a connection between the conductive components and the second silver line as disclosed by Tung. One would have been motivated to do so for the purpose of multiple connection lines using a single process thereby simplifying the manufacturing process (Tung, Paragraph 0042).

Regarding Claim 14, Yang in view of Zhang discloses the liquid crystal display panel as claimed in claim 9.
Yang fails to disclose that each of the metal lines comprises a first metal line and a second metal line, the first metal line is disposed near the first substrate, the second metal line is disposed on one side of the first metal line away from the first substrate, each of the conductive components is electrically 
However, Tung discloses a similar display where each of the metal lines comprises a first metal line and a second metal line, the first metal line is disposed near the first substrate, the second metal line is disposed on one side of the first metal line away from the first substrate (Tung, Figure 2A, first metal line 204, second metal line 211; Paragraph 0042), each of the conductive components is electrically connected to the first metal lines through at least one first through-hole, and each of the conductive components is electrically connected to the second metal line through at least one second through-hole (Tung, Figures 2E-2G, first through-hole 218, second through-hole 217, conductive components 220; Paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Yang to include first and second metal lines as disclosed by Tung. One would have been motivated to do so for the purpose of multiple connection lines using a single process thereby simplifying the manufacturing process (Tung, Paragraph 0042).

Regarding Claim 15, Yang in view of Zhang and Tung discloses the liquid crystal display panel as claimed in claim 14.
Yang fails to disclose that the array substrate comprises a first insulating layer and a second insulating layer, the first insulating layer is disposed between the first metal line and the second metal line, the second insulating layer is disposed between the second metal line and the color resistance layer, the first through-hole penetrates the color resistance layer, the second insulating layer, and the first insulating layer, and the second through-hole penetrates the color resistance layer and the second insulating layer.
However, Tung discloses a similar display comprising a first insulating layer and a second insulating layer, the first insulating layer is disposed between the first metal line and the second metal line (Tung, Figure 2A, first insulating layer 205 is disposed between first metal line 204 and second metal line 211; Paragraph 0042), the second insulating layer is disposed between the second metal line and the color resistance layer (Tung, Figure 2A; Figure 2D, second insulating layer 213/215 is disposed between 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Yang to include first and second metal lines separated by insulating layers as disclosed by Tung. One would have been motivated to do so for the purpose of multiple connection lines using a single process thereby simplifying the manufacturing process (Tung, Paragraph 0042).

Regarding Claim 16, Yang in view of Zhang and Tung discloses the liquid crystal display panel as claimed in claim 14.
Yang fails to disclose that the conductive components extend from the surface of the color resistance layer away from the first substrate to an edge of the second metal line near the bonding terminal of the liquid crystal display panel, and is in contact with the second silver line.
However, Tung discloses a similar display where the conductive components extend from the surface of the color resistance layer away from the first substrate to an edge of the second metal line near the bonding terminal of the liquid crystal display panel, and is in contact with the second silver line (Tung, Figures 2A-2G, transparent conductive components 220 extend from a surface of the color resistance layer 216 to an edge of the second metal line 204, and is in contact with the second silver line 212, where Paragraph 0042 discloses the silver may be used to form coating of line 212). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Yang to include a connection between the conductive components and the second silver line as disclosed by Tung. One would have been motivated to do so .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871